Citation Nr: 1622409	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his March 2010 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  In May 2011, the Veteran was informed that his requested hearing had been scheduled for June 2011.  In June 2011, the Veteran's representative submitted a statement indicating the Veteran's desire to reschedule such hearing.  Accordingly, the Veteran was scheduled for a July 2011 Board video-conference hearing.  However, in a July 2011 statement, the Veteran's representative indicated that the Veteran would be unable to attend that hearing and that he agreed to allow the Board to proceed with adjudicating his claims, and thus, the Veteran's hearing request is considered to be withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board previously remanded the claims for further development in February 2012, November 2012, January 2014, and December 2014.  Unfortunately, for the reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding, relevant private treatment records from the Medina Family Medical Clinic.  In this regard, following the AOJ's last readjudication of the Veteran's claims in the March 2015 supplemental statement of the case, he submitted a VA Form 21-4142 (Authorization to Disclose Information to VA) and a VA Form 21-4142a (General Release for Medical Provider Information to VA) identifying such facility as holding relevant records.  The Veteran also submitted an August 2015 Continuity of Care Document from such facility indicating treatment for his psychiatric and back disorders beginning in October 2014.  While a single August 2015 treatment record was submitted, it is clear that additional records are available from such facility.  Moreover, as all records pertaining to the conditions at issue are presumptively relevant, a remand is necessary to attempt to obtain such private treatment records.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, a remand is necessary in order for the AOJ to consider evidence associated with the file since the issuance of the most recent supplemental statement of the case in March 2015.  In this regard, after the readjudication of the Veteran's claims in such document, additional evidence consisting of the aforementioned August 2015 treatment record from Medina Family Medical Clinic, VA treatment records dated from October 2014 to January 2016, and a January 2016 VA psychiatric examination report, was received.  While the Veteran's representative signed a form in March 2015 in which it was indicated that, if the Veteran submitted additional evidence at a later time, he waived his right to have his case remanded to the AOJ and requested that the Board consider the evidence.  While such waiver applies to evidence submitted by the Veteran, which includes the August 2015 treatment record from Medina Family Medical Clinic, it does not apply to evidence developed by VA.  Therefore, on remand, the AOJ should consider the entirety of the evidence, to include that associated with the file since the issuance of the March 2015 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the Veteran's September 2015 authorization form, obtain all outstanding treatment records from the Medina Family Medical Clinic.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the March 2015 supplemental statement of the case (which includes VA treatment records dated from October 2014 to January 2016, and a January 2016 VA psychiatric examination report).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




